DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 30, the applicant claims “a supporting layer for supporting a membrane” and “wherein the first piezoelectric layer is formed directly on the supporting layer over an opening in the supporting layer”.  The examiner does not see support for the supporting layer and an opening in the supporting layer.  There is a substrate 16 which has an opening and a structural layer 17 but the substrate 16 does not have a first piezoelectric layer formed directly on it nor the structural layer 17 have an opening.  For examination purposes the examiner is treating the supporting layer to be taught if the prior art teaches a substrate.
Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 48, the applicant claims “forming a supporting layer with an opening on a substrate” and “wherein the first piezoelectric layer is formed directly on the supporting layer over the opening in the supporting layer”.  The examiner does not see support for the supporting layer and an opening in the supporting layer.  There is a substrate 16 which has an opening and a structural layer 17 but the substrate 16 does not have a first piezoelectric layer formed directly on it nor the structural layer 17 have an opening.  For examination purposes the examiner is treating the supporting layer to be taught if the prior art teaches a substrate.
Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 49, the applicant claims “an array containing multiple transducers formed on a common substrate, wherein each of the multiple transducers includes: a supporting layer for supporting a membrane” and wherein the first piezoelectric layer is formed directly on the supporting layer over an opening in the supporting layer”.  The examiner does not see support for the supporting layer and an opening in the supporting layer.  There is a substrate 16 which has an opening and a structural layer 17 but the substrate 16 does not have a first piezoelectric layer formed directly on it nor the structural layer 17 have an opening.  For examination purposes the examiner is treating the supporting layer to be taught if the prior art teaches a substrate.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30-35, 37-45 and 48-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sammoura (PG Pub 2013012102).
Considering claim 30, Sammoura (Figures 5 + 8) teaches a transducer device comprising: a substrate (503 + paragraph 0032) with a supporting layer (503 + paragraph 0032) for supporting a membrane, the membrane comprising: first (506 + paragraph 0033) and second piezoelectric layers (512 + paragraph 0035) made of corresponding different first and second piezoelectric materials (paragraph 0017), wherein one of the first and second piezoelectric material is optimized for transmitter mode operation and another of the first and second piezoelectric materials is optimized for receiver mode operation (paragraphs 0035-0036); and three or more electrodes (514 + 510 + 508 + 504 + paragraph 0035), implemented in two or more conductive electrode layers, wherein the first piezoelectric layer (506 + paragraph 0033) is formed directly on the supporting layer over an opening in the supporting layer (503 + paragraph 0032), wherein the first piezoelectric layer is sandwiched between a first pair of electrodes (504 + 508 + paragraph 0035) of the three or more electrodes and wherein the second piezoelectric (512) layer is sandwiched between a second pair of electrodes (510 + 514 + paragraph 0035) of the three or more electrodes, wherein the first and second pairs of electrodes contain no more than one electrode of the three or more electrodes that is common to both the first pair and the second pair (508 + 510 + contacted each other so they are common and are associated with only the first and second pair, respectively).
Considering claim 31, Sammoura (Figures 5 + 8) teaches wherein the transducer is an element of an array of transducers and wherein the array comprises a plurality of transducers on a substrate (800 + paragraph 0041).
Considering claim 32, Sammoura (Figures 5 + 8) teaches wherein the first and second piezoelectric layers and the two or more conductive electrode layers form a diaphragm that is square, rectangular, hexagonal, circular or elliptical in shape (514 + 510 + paragraph 0035).
Considering claim 33, Sammoura teaches wherein any of the first and second piezoelectric materials is Aluminum Nitride (AlN), Zinc Oxide (ZnO), Potassium Sodium Niobate (KNN) or Lead Zirconate Titanate (PZT) (paragraph 0017).
Considering claim 34, Sammoura (Figure 5) teaches wherein the first and second piezoelectric layers (506 + 512 + paragraph 0035) are substantially laminated on top of each other, with a first electrode layer (504 + paragraph 0035) located beneath the first piezoelectric layer, a second electrode layer (510 + paragraph 0035) sandwiched between the first and second piezoelectric layers and a third electrode layer (514 + paragraph 0035) lying on top of the second piezoelectric layer.
Considering claim 35, Sammoura (Figure 5) teaches wherein the three or more electrodes include a first electrode (508 + 510 + 514 + paragraph 0035).
Considering claim 37, Sammoura (Figure 5) teaches wherein the first, second and third electrodes are formed from a first electrode layer, second electrode layer and a third electrode layer, respectively, wherein the first piezoelectric layer (506 + paragraph 0033) is vertically sandwiched between the first (504 + paragraph 0035) and second electrode layers (510 + paragraph 0035) and wherein the second piezoelectric layer (512 + paragraph 0033) is vertically sandwiched between the second and third electrode layers (514 + paragraph 0035) wherein the first electrode overlies the opening (paragraph 0032).
Considering claim 38, Sammoura (Figure 5) teaches wherein the three or more electrodes further include a fourth electrode (514 + paragraph 0033) formed from the second electrode layer and electrically isolated from the second electrode, wherein the fourth electrode is in the form of an annulus and the second electrode forms a shape inside the annulus that overlies the first electrode (paragraph 0035).
Considering claim 39, Sammoura (Figure 5) teaches wherein the second piezoelectric material is characterized by a transverse piezoelectric coefficient that is larger than a transverse piezoelectric coefficient of the first piezoelectric layer (paragraph 0017 using PZT as the second piezo and AlN as the first piezo the limitation is met since the same structure is taught using the same materials).
Considering claim 40, Sammoura (Figure 5) teaches wherein the first piezoelectric material is characterized by a dielectric constant that is smaller than a dielectric constant of the second piezoelectric material (paragraph 0017 using PZT as the second piezo and AlN as the first piezo the limitation is met since the same structure is taught using the same materials).
Considering claim 41, Sammoura teaches wherein the second piezoelectric material is characterized by a transverse piezoelectric coefficient that is larger than a transverse piezoelectric coefficient of the first piezoelectric material and wherein the first piezoelectric material is characterized by a dielectric constant that is smaller than a dielectric constant of the piezoelectric material (paragraph 0017 using PZT as the second piezo and AlN as the first piezo the limitation is met since the same structure is taught using the same materials).
Considering claim 42, Sammoura teaches wherein the first piezoelectric material Aluminum Nitride (AlN) or Zinc Oxide (ZnO) (paragraph 0017).
Considering claim 43, Sammoura teaches wherein the second piezoelectric material is Potassium Sodium Niobate (KNN) or Lead Zirconate Titanate (PZT) (paragraph 0017).
Considering claim 44, Sammoura teaches wherein the first piezoelectric material is Aluminum Nitride (AlN) or Zinc Oxide (ZnO) and the second piezoelectric material is Potassium Sodium Niobate (KNN) or Lead Zirconate Titanate (PZT) (paragraph 0017).
Considering claim 45, Sammoura (Figure 5) teaches wherein the first piezoelectric layer or structural layer (502 + paragraph 0032) is formed on the substrate (503 + paragraph 0032).
Considering claim 48, Sammoura (Figures 5 + 8) teaches a method for making a transducer device comprising: forming a supporting layer (503 + paragraph 0032) with an opening (paragraph 0032) on a substrate (503 + paragraph 0032); forming a first (506 + paragraph 0033) and second piezoelectric layers (512 + paragraph 0033) made of corresponding different first and second piezoelectric materials (paragraph 0017), wherein one of the first and second piezoelectric is optimized for transmitter mode operation and another of the first and second piezoelectric materials is optimized for receiver mode operation (paragraphs 0035-0036); wherein the first piezoelectric layer is formed directly on the supporting layer over the opening in the supporting layer (503 + paragraph 0032); depositing two or more conductive electrode layers (504 + 508 + paragraph 0033); forming three or more electrodes (504 + 508 + 510 + paragraph 0033) in the two or more electrode layers, wherein the first piezoelectric layer (506) is sandwiched between a first pair of electrodes (504 + 508 + paragraph 0033) of the three or more electrodes and wherein the second piezoelectric layer (512) is sandwiched between a second pair of electrodes of the three or more electrodes (510 + 514 + paragraph 0033), wherein the first and second pairs of electrodes contain no more than one electrode of the three or more electrodes that is common to both the first pair and the second pair (508 + 510 + contacted each other so they are common and are associated with only the first and second pair, respectively).
Considering claim 49, Sammoura (Figures 5 + 8) teaches a device comprising an array containing multiple transducers (802 + paragraph 0041) formed on a common substrate, wherein each of the multiple transducers includes a supporting layer (503 + paragraph 0032) for supporting a membrane (503 + paragraph 0032), the membrane having a first (506) and second piezoelectric layers (512 + paragraph 0033) made of corresponding different first and second piezoelectric materials (paragraph 0017), wherein one of the first and second piezoelectric material is optimized for transmitter mode operation and another of the first and second piezoelectric materials is optimized for receiver mode operation (paragraphs 0035-0036), and three or more electrodes (504 + 508 + 510 + 514 + paragraph 0033), implemented in two or more conductive electrode layers (504 + 508 + paragraph 0033), wherein the first piezoelectric layer (506 + paragraph 0033) is formed directly on the supporting layer (548 + paragraph 0025) over an opening in the supporting layer, wherein the first piezoelectric layer is sandwiched between a first pair of electrodes (504 + 508 + paragraph 0033) of the three or more electrodes and wherein the second piezoelectric layer is sandwiched between a second pair of electrodes (510 + 514 + paragraph 0033) of the three or more electrodes, wherein the first and second pairs of electrodes contain no more than one electrode of the three or more electrodes that is common to both the first pair and the second pair (508 + 510 + paragraph 0033 + contacted each other so they are common and are associated with only the first and second pair, respectively).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammoura (PG Pub 20130162102) and in view of Panasik (US PN 6,087,198).
Considering claim 36, Sammoura teaches the transducer as described above in claim 1.
However, Sammoura does not teach wherein the substrate is configured to act as one of the three or more electrodes.
Panasik (Figure 4) teaches wherein the substrate (62 + col. 6 lines 57-60) is configured to act as one of the three or more electrodes (col. 6 lines 57-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the substrate is configured to act as one of the three or more electrodes into Sammoura’s device for the benefit of providing conductivity to the device.
Claims 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sammoura (PG Pub 20130162102) and in view of Matsui (PG Pub 20080024563)
Considering claim 46, Sammoura teaches the transducer as described above.
However, Sammoura does not teach wherein the first and second piezoelectric layers are from 0.2 microns to 6 microns thick.
Matsui teaches wherein the first and second piezoelectric layers are from 0.2 microns to 6 microns thick (paragraph 0075).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the first and second piezoelectric layers are from 0.2 microns to 6 microns thick into Sammoura’s device for the benefit of providing an insulation performance that does not deteriorate and increase the reliability of the device.
Considering claim 47, Matsui teaches wherein the first and second piezoelectric layers are from 0.5 microns to 2.5 microns thick (paragraph 0075).

Response to Arguments
Regarding the applicant’s arguments that Sammoura does not teach wherein the first and second piezoelectric layers are made of different materials the examiner disagrees.  As noted above paragraphs 0033-0035 the first and second piezoelectric layers can be made of a material as mention in paragraph 0017.  Therefore, one of ordinary skill in the art would conclude that the first and second piezoelectric layers can be made of different materials.  Regarding the applicant’s argument that Sammoura does not teach wherein one of the first and second piezoelectric material is optimize for transmitter mode operation and another for optimized for receiver mode operation the examiner argues that those are goal of the invention of the device and not related to the actual structure.  Furthermore, since Sammoura teaches the first and second piezoelectric layers made of different materials that the functions and properties would be inherent and therefore Sammoura teaches that limitation.
Regarding the applicant’s arguments that Sammoura does not teach a substrate with a supporting layer the examiner does not see support for the applicant’s own supporting layer as mention above as part of the 112 rejection.  Therefore, for examination purposes the examiner is treating the supporting layer as being taught if a substrate layer is taught.  Furthermore, in the previous rejection the examiner cited layer 558 as the supporting layer.  As the applicant pointed out there is no mention of supporting layer 558 in paragraph 0025.  The examiner pointed to paragraph 0025 since there is a 448 layer, shown in Figure 4, and wanted to associated that Figure 5 shows a similar yet unlabeled layer which the examiner gave the moniker 558.  The examiner should have been clearer in their rejection.  However, that is moot now that the examiner has changed what he interprets as the supporting layer.
Lastly, regarding the applicant’s arguments that Sammoura does not teach “wherein the first piezoelectric layer is formed directly on the supporting layer over an opening in the supporting layer” as mention in the previous rejection the examiner agrees. However, as noted above via the 112 rejection the applicant does not have support for that limitation in their own specification.  Therefore, for examination purposes the examiner is treating the supporting layer as being taught if a substrate layer is taught.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837